Citation Nr: 0714284	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-23 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for tinea cruris/corporis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In December 2005 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's tinea cruris/corporis is not manifested by 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, exceptionally repugnant appearance or 
disfiguration, or functional limitation, and does not affect 
more than 20 percent of the entire body or 5 percent of 
exposed areas of the body or require constant or near-
constant systemic therapy during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for tinea cruris/corporis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7800, 7806, 7813 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, 7813 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's December 2005 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate his 
claim for an initial increased disability rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim in a January 2006 
letter.  Although the RO notification letter was not provided 
to the veteran until after the initial rating decision, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claim.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of VA's notice 
requirements for his claim is harmless error in this case.

The Board further notes that, in this case, the appeal of the 
initial rating for tinea cruris/corporis arises not from a 
"claim" but from a NOD filed with the RO's initial 
assignment of a ratings upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in June 2003, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claims for service connection because the SOC 
together with the letter sent in January 2006 fulfilled the 
requirements of a VA notification letter.  The SOC informed 
the veteran not only of the laws and regulations pertaining 
to service connection and to his appeal of the disability 
ratings assigned but also of the reasons for the denial of a 
higher rating.  In informing him of the reasons for its 
action, the RO was informing him of what evidence was lacking 
that he could submit to substantiate his appeal.  Thus, the 
requirements with respect to the content of the VA notice 
were met with regard to the claim for an increased initial 
disability rating for tinea cruris/corporis in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to establish 
disability ratings and notice of the type of evidence 
necessary to establish effective dates for his initial 
disability rating in a March 2006 letter.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence or advised him that it was his 
responsibility to obtain such evidence.  Moreover, two VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected tinea cruris/corporis is 
currently rated 30 percent by analogy to dermatophytosis 
under 38 C.F.R. § 4.118, Diagnostic Code 7813.  VA revised 
the criteria for evaluating skin disabilities, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (2002).  The 
veteran has been provided both the old and revised rating 
criteria by the RO in a January 2006 letter, and in the 
November 2006 supplemental statement of the case (SSOC).  
Dermatophytosis is rated as for eczema under Diagnostic Code 
7806.

The Federal Circuit Court has held that retroactive 
application of a new law or regulation is inappropriate in 
the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect.  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 30 percent rating is assigned for eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent rating is assigned for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective August 30, 2002, the veteran's service-connected 
tinea cruris/corporis continues to be rated under revised 38 
C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  
Under Diagnostic Code 7813 a skin disability is to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or dermatitis (7806); dependent on the dominant 
disability.

Under the revised criteria for Diagnostic Code 7800, a 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805, as 
other scars are to be rated on the limitation of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under revised Diagnostic Code 7806, a 30 percent rating is 
warranted where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  More 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.  The medical evidence does not reflect 
that the manifestations required for an evaluation in excess 
of 30 percent are present under either the old or the revised 
criteria at any time during the pendency of the veteran's 
appeal.  

The overwhelming majority of VA treatment records show the 
veteran intermittently complained of a fungal rash primarily 
between his toes and, less frequently, in the groin area.  
Examiners routinely noted maceration between his toes.  The 
rashes were predominantly treated with topical creams and 
sprays.  A September 2005 VA examination report reveals 
thickened, discolored skin under both arms, on the buttocks, 
and the groin area with scaling, exfoliation and maceration 
between the toes of the veteran's feet.  In contrast, a March 
2006 VA examiner found some mild erythema with scaling of the 
soles of the feet and between the toes, and some associated 
thickening of the toenails.  Both examiners noted some loss 
of hair at the armpits.  During the September 2005 
examination, the veteran reported significant effects and 
that he occasionally missed work because he was unable to 
wear clothes during exacerbations of the rash on his groin 
area.  The September 2005 examiner found that the veteran's 
tinea cruris/corporis did not affect his exposed areas, and 
affected less than 20 percent of his total body area.  The 
March 2006 examiner noted that the veteran's only symptoms 
were redness and itching, affecting less than 5 percent of 
his exposed areas and between 5 to 10 percent of his entire 
body area.

The evidence of record does not suggest that his tinea 
cruris/corporis causes any disfigurement, ulceration or 
extensive exfoliation or crusting.  Nor does the evidence 
demonstrate systemic or nervous manifestations.  The medical 
evidence reveals no findings of poor nourishment, tenderness 
or pain on objective observation, or limitation of motion as 
required under the old criteria.  There is no evidence that 
the skin condition affects any of the veteran's exposed 
areas, and no evidence of visible or palpable tissue loss, 
gross distortion, asymmetry of facial features, or that the 
veteran requires systemic therapy or of treatment by 
immunosuppressive medication for six weeks or more during a 
12 month period of time, as required under the revised 
criteria.  With regard to the characteristics of 
disfigurement, although treatment records do indicates 
hyperpigmented and hypopigmented skin during the September 
2005 examination, there is no indication that the affected 
areas exceed 6 square inches as contemplated by the rating 
criteria.  Likewise there is no evidence regarding any 
associated scarring, abnormal skin texture or skin induration 
to merit an increased disability rating under the revised 
regulatory criteria.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 30 percent for tinea 
cruris/corporis under either the old or the new criteria.  
Thus, the appeal is denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

An initial disability rating in excess of 30 percent for the 
service-connected tinea cruris/corporis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


